EXHIBIT 99.81 RETURN CARD TASMAN METALS LTD. (the “Corporation”) 2011 Request for Annual and Interim Financial Statements National Instrument51-102 requires the Corporation to send annually to the registered holders and beneficial owners of its securities (“Securityholders”) a form to allow Securityholders to request a copy of the Corporation’s annual financial statements and related MD&A and/or interim financial statements and related MD&A.If you wish to receive such mailings, please complete and return this form to: TASMAN METALS LTD. #1305 – 1090 West Georgia Street Vancouver, BCV6E 3V7 The undersigned Securityholder hereby elects to receive or not receive: [ ] Yes[ ]No Interim Financial Statements for the first, second and third financial quarters of 2011 and the related MD&A; and / or [ ] Yes[ ]No Annual Financial Statements for the fiscal year ended August 31, 2011 and related MD&A. Please note that a request form will be mailed each year and Securityholders must return such form each year to receive the documents indicated above. Name: Address: Postal Code: I confirm that I am a: [ ]registered shareholderOR [ ]beneficial shareholder of the Corporation. Signature of Securityholder: Date: ISIN:CA87652B1031 CUSIP:87652B103
